Citation Nr: 0111213	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  95-20 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE


Revocation of the forfeiture of the appellant's Department of 
Veterans Affairs (VA) benefits.  

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an administrative rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  


REMAND

The appellant seeks to restore death penalty benefits.  The 
record shows that the veteran died in July 1991.  The 
Certificate of Death identifies the deceased under two 
different names.  The appellant was granted death pension 
benefits in October 1993.  The award was continued in May 
1994, and the appellant was informed at that time that she 
needed to furnish information clarifying that the veteran and 
her deceased husband are the same person.  In August 1994, 
the RO determined that an erroneous award of nonservice-
connected death pension was made to the appellant, finding 
that she was not the surviving spouse of the deceased 
veteran.  It was noted that the evidence did not show that 
the deceased and the veteran identified by name and claim 
number were the same person.

The appellant has argued that the deceased used another name 
(his grandfather's) while in service since he was under the 
legal age to serve at that time.  The appellant has submitted 
notarized affidavits from her deceased husband's brother and 
his two sisters, swearing that the deceased and the veteran 
are the same party.  

The appellant has requested that additional records be 
obtained to assist her in her claim.  It is noted that the RO 
contacted the Ohio Department of Rehabilitation and 
Corrections in an effort to secure fingerprint and 
photographic evidence for comparison to military records.  In 
a February 2000 letter, an official from the Ohio Department 
of Rehabilitation and Correction reported that she was unable 
to locate any information on the deceased or the veteran.  It 
was suggested that VA check with the Ohio Historical Society 
since they had archived files from the Old Ohio Penitentiary.  
In March 2000, the RO contacted the Ohio Historical Society 
and was informed by letter dated in April 2000 that records 
under either name could not be found.  It was noted that 
records are arranged by county and then in chronological 
order within each county and that there was no index to the 
County Admission Book.  It was stated that the writer needed 
to know the county where the inmate came from before a search 
could be made of the London Prison Farm books.  It does not 
appear that the RO has provided this facility with the 
information necessary to further search their records.  

The appellant noted in a December 2000 statement to the RO 
that the correctional facility was the London Prison Farm and 
Franklin County Jail.  She also indicated two different 
spellings of the first name of the deceased.  The appellant 
further indicated that the deceased and the veteran had the 
same Social Security number.  She requested that the RO 
attempt to locate the records and information in support of 
her claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
the reasons stated above, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Accordingly, this case is REMANDED 
for the following:


1.  The RO should determine the county 
from which the deceased came and request 
a search for records from the Ohio 
Historical Society.  All information 
regarding the deceased should be 
requested to include any fingerprint or 
photographic evidence.  Once received, 
this information should be associated 
with the claims file.  

2.  The RO should contact the Social 
Security Administration regarding Social 
Security numbers which may be /;listed 
under both names as well as any 
additional information that may be 
available under each name.  Any 
information received should be associated 
with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, should the appropriate 
evidence be received, the RO should 
undertake steps to verify the identity of 
the veteran to include fingerprints or 
any other identifying information 
received.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

Then the RO should readjudicate the issue 
on appeal.  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




